DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the application as filed on 05-02-2020. As directed, claims 1-35 are currently pending. Examiner notes that calls were placed to sole attorney of record, Ricky Lam, on 07-06-2022, 07-07-2022, and 07-08-2022 in order to facilitate compact prosecution and incorporate the following allowable subject matter into independent form to place the application in condition for allowance, however no reply was received.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1223” has been used to designate both “a screw” and “a first bearing” in Figure 8 at paragraph 59 of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
-In line 3, the phrase “the opening” is introduced, but the recited opening lacks appropriate antecedent basis. Examiner suggests replacing this with “an opening”.  
-In line 3, the phrase “the plane” is introduced, but the recited plane lacks appropriate antecedent basis. Examiner suggests replacing this with “a plane”.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 1 recites “ the left, middle, and right segments” which Examiner suggests replacing with “the left segment, the middle segment, and the right segment” for clarity.  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Line 5 recites “the first and second butt joints” which Examiner suggests replacing with “the first butt joint and the second butt joint” for clarity.  
Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  
-Line 2 recites “the right and middle segments” which Examiner suggests replacing with “the right segment and the middle segment” for clarity.
-Line 3 recites “including first and second ribs” which Examiner suggests replacing with “including a first rib and a second rib” for clarity.  
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
-Line 3 recites “upper and lower housing” which Examiner suggests replacing with “the upper housing and the lower housing” for clarity.  
Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  
-Line 3 recites “upper and lower housing” which Examiner suggests replacing with “the upper housing and the lower housing” for clarity.  
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  
-Line 1 should have the word “wherein” added following the comma.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim recites a variety of aprons associated with various segments of the fixing frame which have not been previously introduced, rendering the claim indefinite.
Examiner suggests the following amendments to claims 25 and 26 to provide adequate support for the aprons recited in claim 26, and to overcome this rejection:
25. (Currently Amended) The percussion massager in claim 24, wherein: 
the fixing frame further comprises a first apron located at the right segment, a second apron located at the middle segment, and a third apron located at the left segment 
and the first apron[[s]], the second apron, and the third apron extend vertically downwards from an edge of the fixing frame.  
26. (Currently Amended) The percussion massager in claim 25, wherein: 
the first apron 
and the second apron 
	Claims 27-35 are rejected by virtue of their dependence on claim 26.
Regarding claim 27, the claim introduces a variety of distances and points of the previously introduced aprons without sufficient antecedent basis. The claim further recites “the aprons mentioned above” which renders the claim indefinite because it is unclear whether this refers to aprons in claim 25, claim 26, or previously cited in claim 27.
Examiner suggests the following amendments to overcome this rejection:
		27. (Currently Amended) The percussion massagerof claim 26, wherein: 
a distance from a lowest point of the first apron a horizontal plane passing through the horizontal axis is a first distance; 
a distance from a lowest point of the second apron 
a distance from a lowest point of the third apron 
wherein the third distance is larger than the first distance , and the first distance is larger than the second distance 
	Claims 28-35 are rejected by virtue of their dependency on claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 209751603).
Examiner notes that the cited sections of Liu correspond to the provided English translation.
Regarding claim 1, Liu discloses a percussion massager (“fascia physiotherapy gun”, see title), comprising: 
a motor (21) (page 4: “As shown in FIG. 6, the movement module 2 includes a motor 21”; Fig. 6); 
a reciprocating assembly (22, 23) (page 5: “the connecting rod 23 is driven by the eccentric shaft 223”; Fig. 6); 
a mallet (4) (page 4: “a massage head 4”; Fig. 3); 
a power source (3) (page 4: “a power module 3”; Fig. 5); 
a housing (1) (page 4: “the fascia physiotherapy gun includes a housing 1”; Fig. 1); 
and a fixing frame (25, 211) (page 4: “the movement module 2 includes a motor 21, an eccentric block 22, a connecting rod 23, an impact shaft 24, a movement frame 25” and “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251)”; Fig. 6), wherein: 
the motor (21), the reciprocating assembly (22, 23) and the power source (3) are operably arranged in the housing (1) (page 4: “the housing 1 includes a main body shell 11, a front cover 12, a rear cover 13, a handle cover 14, and a grip 15; a muzzle sleeve 121 is formed on the front cover 12 and can be locked to the main body housing by screws. 11 front end, the rear end of the main body shell 11 is closed by the rear cover 13, the rear port of the main body shell 11 is the entrance for assembling the movement module 3, and for this purpose, the inherent motor control circuit board 131 is also locked inside the rear cover 13, and A switch button 132 is protruded on the rear cover 13; a handle cover 14 is disposed on the abdomen of the main body shell 11 and is used to connect the handle 15.”; Figs. 1-5); 
the motor (21) comprises a main body and a first rotary shaft (“output shaft”) (page 5: “The eccentric block is locked on the output shaft of the motor 21”); 
part of the mallet (4) is not located in the housing (1) (see Fig. 3, part of the massage head 4 extends out of housing 1); 
the first rotary shaft (“output shaft”) of the motor (21) and the reciprocating assembly (22, 23) are operably mechanically connected (page 6: “the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”); 
the reciprocating assembly (22, 23) is mechanically connected with the mallet (4) (page 6: “The massage head (4) is inserted at the end of the impact shaft (24) and is used to act on the human body” and page 6: “The end of (23) is connected with one end of the impact shaft (24) through a guide shaft (241)”); 
the fixing frame (25, 211) is mounted in the housing (1) (page 5: “the movement module 2 is nested in the main body casing 11 by means of a movement frame 25” and page 4: “the housing 1 includes a main body shell 11” and “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251)”); 
the main body of the motor (21) and the reciprocating assembly (22, 23) are mounted on the fixing frame (25, 211) (page 4: “the movement frame 25 has a The upper and open mounting cavity 251 is formed with a muzzle 252 at one end; the motor 21 is locked on the bolt seat of the mounting cavity 251 by an end cover or a motor frame 211” and “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251)” and page 6: “Movement module (2), including motor (21), eccentric block (22), connecting rod (23), impact shaft (24), movement frame (25), guide shaft sleeve (26) and gland (27) ); The movement frame (25) has an upward and open mounting cavity (251), one end is formed with a muzzle (252); the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”);
 the main body of the motor (21) and the reciprocating assembly (22, 23) are mounted in the housing (1) via the fixing frame (25, 211) only (page 6: “Movement module (2), including motor (21), eccentric block (22), connecting rod (23), impact shaft (24), movement frame (25), guide shaft sleeve (26) and gland (27) ); The movement frame (25) has an upward and open mounting cavity (251), one end is formed with a muzzle (252); the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”; Fig. 6); 
when the motor (21) is electrically connected with the power source (3), it rotates to drive the reciprocating assembly (22, 23) to reciprocate under the driving of the power source (3), thereby driving the mallet (4) to make reciprocating linear motion for repeated striking (page 6: “The battery insertion seat 254 in the movement module is docked, and forms an electrical connection with the electrode sheet 255 on the edge of the battery insertion seat, and supplies power to the motor and the control circuit board” and page 5: “so that the concentricity of the reciprocating operation of the impact shaft 24 is guaranteed; the massage head 4, Inserted at the end of the impact shaft 24 and used to act on the human body.”); 
the first rotary shaft (“output shaft”) defines a vertical axis of the percussion massager (“fascia physiotherapy gun”, see title) (page 6: “the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”; see Fig. 6, the output shaft of motor 21 runs vertically from the motor 21 to eccentric block 22); 
and the reciprocating linear motion direction of the mallet (4) defines a horizontal axis of the percussion massager (“fascia physiotherapy gun”, see title) (page 5: “so that the concentricity of the reciprocating operation of the impact shaft 24 is guaranteed; the massage head 4, Inserted at the end of the impact shaft 24 and used to act on the human body.”; see Fig. 5, the impact shaft 24 and the massage head 4 are contained along a horizontal axis along the device).
Regarding claim 2, Liu discloses the percussion massager of claim 1, as discussed above.
Liu further discloses wherein the housing (1) comprises an upper housing (11, 12, 13) (page 4: “the housing 1 includes a main body shell 11, a front cover 12, a rear cover 13”; Fig. 5) and a lower housing (14, 15) (page 4: “the housing 1 includes a main body shell 11, a front cover 12, a rear cover 13, a handle cover 14, and a grip 15”; Fig. 5); 
the fixing frame (25, 211) divides the space inside the housing (1) into an upper space and a lower space (see annotated Figures 5 and 6 below);  
1the main body of the motor (21) is located in the upper space (see annotated Figs. 5 and 6 below; page 4: “the movement frame 25 has a The upper and open mounting cavity 251 is formed with a muzzle 252 at one end; the motor 21 is locked on the bolt seat of the mounting cavity 251 by an end cover or a motor frame 211”; page 6: “The movement frame (25) has an upward and open mounting cavity (251), one end is formed with a muzzle (252); the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”); 
and the reciprocating assembly (22, 23) is located in the lower space (see annotated Figs. 5 and 6 below; page 6: “The movement frame (25) has an upward and open mounting cavity (251), one end is formed with a muzzle (252); the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”).


    PNG
    media_image1.png
    559
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    803
    826
    media_image2.png
    Greyscale

Regarding claim 3, Liu discloses the percussion massager of claim 2, as discussed above.
Liu further discloses wherein the fixing frame (25, 211) comprises a left segment and a right segment (see annotated Figs. 5 and 6 below);
the main body of the motor (21) is fixed at the right segment (see annotated Figs. 5 and 6 below; page 4: “the movement frame 25 has a The upper and open mounting cavity 251 is formed with a muzzle 252 at one end; the motor 21 is locked on the bolt seat of the mounting cavity 251 by an end cover or a motor frame 211”); 
and the reciprocating assembly (22, 23) is mounted at the right segment (see annotated Figs. 5 and 6 below; page 6: “The movement frame (25) has an upward and open mounting cavity (251), one end is formed with a muzzle (252); the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”).


    PNG
    media_image3.png
    492
    699
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    723
    973
    media_image4.png
    Greyscale

Regarding claim 4, Liu disclose the percussion massager of claim 3, as discussed above.
Liu further discloses wherein the right segment comprises a platform (211) and a hole surrounded by the platform (211) (page 6: “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23) and see Fig. 6, element 211 must have an opening for the output shaft to connect to element 221, see previous annotated figures for right segment);
the main body of the motor (21) is fixed on the platform (211) (page 6: “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”; Fig. 6);
the first rotary shaft (“output shaft”) passes through the hole and extends to the lower space to get operably connected with the reciprocating assembly (22, 23) (page 6: “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”); 
and the left segment has a guide ring (252), which limits the freedom of motion of the reciprocating assembly (22, 23), so that the reciprocating assembly (22, 23) can only make reciprocating linear motion along the direction of the horizontal axis (page 5: “The middle section of the impact shaft 24 is slidably constrained at the muzzle end by a guide shaft sleeve 26 which is locked to the outer end of the muzzle 252 by means of a gland 27; when the movement module 2 is nested in the main body casing 11 by means of a movement frame 25 The guide shaft sleeve 26 at the front end can be embedded in the muzzle sleeve 121 of the front cover to form a support for the outer end of the guide shaft sleeve 26, so that the concentricity of the reciprocating operation of the impact shaft 24 is guaranteed; the massage head 4, Inserted at the end of the impact shaft 24 and used to act on the human body.” And page 6: “the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23). The end of (23) is connected with one end of the impact shaft (24) through a guide shaft (241), and the middle section of the impact shaft (24) is slidably restrained at the muzzle end by the guide shaft sleeve (26), and the guide shaft sleeve (26) locked at the outer end of the muzzle by means of a gland (27)”; see also Fig. 6, and previous annotated figures for left segment).
Regarding claim 5, Liu discloses the percussion massager of claim 4, as discussed above.
Liu further discloses wherein the platform (211) is parallel to and above the horizontal axis (see annotated Fig. 6 below); 
the plane defined by the opening of the guide ring (252) is parallel to the vertical axis (see annotated Fig. 6 below); 
and the horizontal axis passes through the center of the guide ring (252) (see annotated Fig. 6 below).

    PNG
    media_image5.png
    710
    722
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    703
    696
    media_image6.png
    Greyscale

Regarding claim 6, Liu discloses the percussion massager of claim 5, as discussed above.
Liu further discloses wherein the fixing frame (25, 211) further comprises a middle segment between the left and right segments (see annotated Figs. 5 and 6 below);
and the reciprocating assembly (22, 23) extends below the middle segment (page 6: “the motor (21) is locked on the end cover or the motor frame (211) On the bolt seat of the mounting cavity (251), the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”).

    PNG
    media_image7.png
    523
    640
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    711
    882
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 209751603), as applied to claim 6 above, in view of Choi (KR 101162978).
Examiner notes that the citations from Choi correspond to the provided English translation.
Regarding claim 7, Liu discloses the percussion massager of claim 6, as discussed above.
	Liu further discloses wherein the left, middle, and right segments are integrally formed (see Fig. 5: the fixing frame portions 25, 211 form an integral unit when assembled).
Liu fails to disclose wherein the left, middle and right segments are formed of a rigid material.
However, Choi teaches a fixing frame (341) made of a rigid material (paragraph 42 of the provided translation: aluminum extrusion), and further indicates that the method reduces cost (page 3 of the provided translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing frame disclosed by Liu to form it from a rigid material as taught by Choi in order to make a cost-effective fixing frame.
Regarding claim 8, Liu in view of Choi disclose the percussion massager of claim 7, as discussed above.
Liu further discloses wherein the reciprocating assembly (22, 23) comprises an eccentric wheel (22) and a link rod (23) (page 6: “the eccentric block (22) is locked on the output shaft of the motor (21), and the eccentric shaft on the eccentric block (22) drives the connecting rod (23)”; see also Fig. 6).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 209751603) in view of Choi (KR 101162978), as applied to claim 8 above, in further view of Jiang (CN 110251380).
Examiner notes that the citations from Jiang correspond to the provided English translation.
Regarding claim 9, Liu in view of Choi disclose the percussion massager of claim 8, as discussed above.
Liu further discloses wherein the vertical axis sequentially passes through the upper housing (11, 12, 13), the first rotary shaft (“output shaft”), the eccentric wheel (22), the link rod (23) and the lower housing (14, 15) from top down (see annotated Fig. 4 below; page 5: “The eccentric block is locked on the output shaft of the motor 21 through the main shaft hole 221” for the positioning of the output shaft).

    PNG
    media_image9.png
    576
    702
    media_image9.png
    Greyscale

	However, because the rotary shaft is mounted outside of the main body of the motor (21), modified Liu fails to disclose that the vertical axis passes through the main body of motor and then the rotary shaft sequentially.
	However, Jiang teaches a percussive massage device (1) wherein a vertical axis passes sequentially through the main body of a motor (301) and then through a rotary shaft (302) (see annotated Fig. 4 below and, page 5, first paragraph of the provided translation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liu to provide the rotary shaft completed within the motor enclosure, as taught by Jiang, such that the vertical axis sequentially passes through the motor main body and then the rotary shaft, such an arrangement protecting the rotary shaft from damage.

    PNG
    media_image10.png
    292
    530
    media_image10.png
    Greyscale

Regarding claim 10, Liu in view of Choi and Jiang disclose the percussion massager of claim 9, as discussed above.
Liu further discloses wherein the eccentric wheel (22) has a sheet-like structure with its main plane parallel to the horizontal axis (page 4: “an eccentric block 22”, i.e. element 22 is sheet-like due to its description as being a block; see annotated Fig. 6 for horizontal axes); 
the eccentric wheel (22) comprises a first butt joint (221) and a second butt joint (223) (page 4: “The eccentric block 22 is formed of heavy metal and has a main shaft hole 221, an eccentric fan block 222, and an eccentric shaft 223”; see Fig. 6); 
the first and second butt joints (221, 223) are located in different horizontal positions on the eccentric wheel (22) (see Fig. 6: 221 is on the top center of the eccentric wheel 22, and 223 is on the bottom and off-center of the eccentric wheel 22); 
the first butt joint (221) is located on the upper side of the sheet-like structure of the eccentric wheel (22) (see Fig. 6: 221 is on the top center of the eccentric wheel 22); 
and the second butt joint (223) is located on the lower side of the sheet-like structure of the eccentric wheel (22) (see Fig. 6: 223 is on the bottom and off-center of the eccentric wheel 22).

    PNG
    media_image11.png
    706
    603
    media_image11.png
    Greyscale


Regarding claim 11, Liu in view of Choi and Jiang disclose the percussion massager of claim 10, as discussed above.
Liu further discloses wherein the mass of the eccentric wheel (22) on the first butt joint side (221) is greater than that on the second butt joint (223) side (page 4: “The eccentric fan block 222 and the eccentric shaft 223 are separated on both sides of the main shaft hole 221, and the center of gravity overlaps with the center of the main shaft hole to maintain the center of gravity”, i.e. the top side is heavier because the center of gravity is at the opening in 221, and the off-center placement of 223 does not alter the center of gravity of the device).
Regarding claim 12, Liu in view of Choi and Jiang disclose the percussion massager of claim 11, as discussed above.
Liu further discloses wherein the link rod (23) has a strip structure and comprises a right end and a left end (see annotated Fig. 6 below); 
and the link rod (23) extends leftwards from the right end to the left end along the horizontal direction (see annotated Fig. 6 below).

    PNG
    media_image12.png
    693
    620
    media_image12.png
    Greyscale

Regarding claim 13, Liu in view of Choi and Jiang disclose the percussion massager of claim 12, as discussed above.
Liu further discloses wherein the mass of the right end is greater than that of the left end (see Fig. 6, and annotated version above with respect to claim 12: the denoted right-hand side has more surface area, and thus would be expected to have a greater mass).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 209751603) in view of Choi (KR 101162978) and Jiang (CN 110251380), as applied to claim 13 above, in further view of Marton (US 2019/0254922).
Regarding claim 14, Liu in view of Choi and Jiang disclose the percussion massager of claim 13, as discussed above.
Liu fails to discloses wherein the part between the right end of the link rod and the left end of the link rod is prepared from a deformable material.
However, Marton teaches a link rod (570) made of deformable material for the purpose of ensuring the linkage can bend without breaking (paragraph 60, lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the link rod disclosed by Liu to be made from a deformable material as taught by Marton in order to ensure the rod can bend without breaking. This modification results in the middle segment of the link rod being made from a deformable material.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 209751603) in view of Choi (KR 101162978), Jiang (CN 110251380), and Marton (US 2019/0254922), as applied to claim 14 above, in further view of Zhou (US 2020/0289364).
Regarding claim 15, Liu in view of Choi, Jiang, and Marton disclose the percussion massager of claim 14, as discussed above.
Liu further discloses wherein the first butt joint (221) is fixedly connected with the first rotary shaft (“output shaft”) (page 5: “The eccentric block is locked on the output shaft of the motor 21 through the main shaft hole 221” and page 6: “the eccentric block (22) is locked on the output shaft of the motor (21)”); 
the second butt joint (223) is rotatably connected with the right end of the link rod (23) (page 5: “and the connecting rod 23 is driven by the eccentric shaft 223”; see attachment in Fig. 6); 
the mallet (4) is connected with the left end of the link rod (23) (see Fig. 5 for attachment of the mallet 4 at the left side; page 6: “The massage head (4) is inserted at the end of the impact shaft (24) and is used to act on the human body” and page 6: “The end of (23) is connected with one end of the impact shaft (24) through a guide shaft (241)”);
and when the motor (21) is electrically connected with the power source (3), the first rotary shaft (“output shaft”) rotates the eccentric wheel (22) via the first butt joint (221), and the eccentric wheel (22) drives, via the second butt joint (223), the link rod (23) to make reciprocating linear motion along the horizontal axis direction, so that the mallet (4) connected with the left end of the link rod (23) makes reciprocating linear motion to deliver repeated striking (page 2: “The movement module includes a motor, an eccentric block, a connecting rod, an impact shaft, a movement frame, a guide sleeve and a gland; the movement frame has an upward and open installation cavity, and a muzzle is formed at one end; The motor is locked on the bolt seat of the mounting cavity through an end cover or a motor frame, the eccentric block is locked on the motor output shaft, and the eccentric shaft on the eccentric block drives the connecting rod. One end of the impact shaft is connected by a guide shaft, and the middle portion of the impact shaft is slidably restrained at the muzzle end by the guide shaft sleeve, and the guide shaft sleeve is locked at the outer end of the muzzle by a gland”; see also claim 1).
	Liu fails to disclose that the mallet is detachably attached to the link rod.
	However, Zhou teaches a percussive massager wherein the mallet (“massage head”) is detachable from its fixing seat (paragraph 16, lines 1-5), and also indicates that the massage head shape can be varied (see paragraph 31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mallet disclosed by Liu to be detachable as taught by Zhou in order to allow the mallet to be changed with differently shaped mallets.
Regarding claim 16, Liu in view of Choi, Jiang, Marton, and Zhou disclose the percussion massager of claim 15, as discussed above.
Liu further discloses wherein the first butt joint (221) of the eccentric wheel (22) has a hole; 
and the first rotary shaft (“output shaft”) passes through the hole of the first butt joint (221) to get fixedly connected with the eccentric wheel (22) (page 5: “The eccentric block is locked on the output shaft of the motor 21 through the main shaft hole 221” and page 6: “the eccentric block (22) is locked on the output shaft of the motor (21)”).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 209751603) in view of Choi (KR 101162978), Jiang (CN 110251380), Marton (US 2019/0254922), and Zhou (US 2020/0289364), as applied to claim 16 above, in further view of Choi (KR 101895191), hereinafter referred to as Choi ‘191.
Examiner notes that the cited portions of Choi ‘191 correspond to the provided English translation.
Regarding claim 17, Liu in view of Choi, Jiang, Marton, and Zhou disclose the percussion massager of claim 16, as discussed above.
Modified Liu fails to disclose wherein a screw horizontally passes through the first butt joint of the eccentric wheel to get abutted against the first rotary shaft in the hole of the first butt joint.  
However, Choi ‘191 teaches wherein a screw (36) horizontally passes through the first butt joint (34) of the eccentric wheel (30) to get abutted against a rotary shaft (20) in the hole of the first butt joint (34) (paragraph 63, lines 1-2; paragraph 64, lines 1-3; paragraph 87, lines 1-2; Fig. 4), for the purpose of securely fastening the rotary shaft (20) to the eccentric wheel (30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first butt joint of Liu to include a screw horizontally passing through it to abut with the first rotary shaft, as taught by Choi ‘191, in order to securely fasten the shaft to the eccentric wheel.
Regarding claim 18, Liu in view of Choi, Jiang, Marton, Zhou, and Choi ‘191 disclose the percussion massager of claim 17, as discussed above.
Liu further discloses wherein the second butt joint (223) of the eccentric wheel (22) has a second rotary shaft (223) (page 6: “The eccentric block is locked on the output shaft of the motor 21 through the main shaft hole 221, and the connecting rod 23 is driven by the eccentric shaft 223”); 
the right end of the link rod (23) has a hole (see annotated Fig. 6 below); 
the second rotary shaft (223) is rotatably inserted in the hole of the right end of the link rod (23) (page 6: “The eccentric block is locked on the output shaft of the motor 21 through the main shaft hole 221, and the connecting rod 23 is driven by the eccentric shaft 223”; see also Fig. 6 which shows the insertion of 223 into the denoted hole); 
and when rotating around the vertical axis, the second rotary shaft drives (223) the link rod (23) to reciprocate linearly along the horizontal axis direction (page 6: “The eccentric block is locked on the output shaft of the motor 21 through the main shaft hole 221, and the connecting rod 23 is driven by the eccentric shaft 223”).

    PNG
    media_image13.png
    707
    575
    media_image13.png
    Greyscale



Allowable Subject Matter
Claims 19-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the currently held claim objections and indefiniteness rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785